Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 5/1/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 5/1/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
 Claims 1-20 are allowed.
Claims 1-20 are considered allowable since none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including  “a live video sales management system that processes customer responses; sales admin system couples to said database and to a video stream; accept a selected product from a user; form a modified video stream, wherein stream comprises information associated with selected product; and a response template to indicate a purchase of said product; system streams said modified video stream to one or more interactive video player applications, video player applications is configured to display said modified video stream, accept a response from a customer of said plurality of customers; a response 
The closest prior art (Taylor) teaches an interactive shopping system with a live stream.  None of these references disclose “a live video sales management system that processes customer responses; sales admin system couples to said database and to a video stream; accept a selected product from a user; form a modified video stream, wherein stream comprises information associated with selected product; and a response template to indicate a purchase of said product; system streams said modified video stream to one or more interactive video player applications, video player applications is configured to display said modified video stream, accept a response from a customer of said plurality of customers; a response processing system configured to obtain said response, when said response matches said response template; generate a purchase transaction for a purchase of said selected product by said customer, and update said database " Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553.  The examiner can normally be reached on M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL H HONG/Primary Examiner, Art Unit 2426